Citation Nr: 0920335	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-14 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
September 1951 to December 1953.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
- which, in relevant part, denied the Veteran's claims for 
service connection for bilateral sensorineural hearing loss 
and tinnitus.  

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss and 
tinnitus were first detected many years after his military 
service had ended, and the most probative medical evidence of 
record indicates these conditions are unrelated to his 
military service, including in particular to any excessive 
noise exposure (acoustic trauma) he may have sustained while 
on active duty.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral sensorineural hearing loss was 
not incurred in or aggravated by service and may not be 
presumed to have been incurred in service.  38 U.S.C.A §§ 
1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  The Veteran's tinnitus also was not incurred in or 
aggravated by service.  38 U.S.C.A § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In this case, a letter satisfying these notice requirements 
was sent to the Veteran in January 2007, prior to initially 
adjudicating his claims in July 2007, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  The letter informed him of the evidence 
required to substantiate his claims, as well as of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  The letter also explained how a downstream 
disability rating and effective date are assigned, if service 
connection is granted, and the type of evidence impacting 
those downstream, ancillary determinations.  Thus, 
the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  The RO 
obtained all pertinent records that he and his representative 
identified as relevant to the claims, including the service 
treatment records (STRs), VA records, and private doctors' 
records.  The Board sees the RO was unable to obtained copies 
of the Veteran's service personnel records in order to verify 
whether he sustained acoustic trauma during service from 
exposure to excessively loud noise.  These records are not 
critical to the disposition of his appeal, however, since the 
Board is presuming he was exposed to excessively loud noise 
as alleged, based on the fact that he was assigned to an 
infantry unit.  Cf. 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) discussing the lesser evidentiary burden of proof 
when the purported injury in question is said to have 
occurred in combat, so long as it is consistent with the 
circumstances, conditions, and hardships of the Veteran's 
service.  Therefore, he will not be prejudiced by the absence 
of these service personnel records.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  He also was provided a VA audiological 
evaluation in July 2007 to determine whether he has a 
bilateral hearing loss disability and tinnitus 
as a result of that presumed military noise exposure.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, 
the Board finds that no further development is needed to meet 
the requirements of the VCAA or the Court.

II.  Merits of the Claims

As already alluded to, the Veteran claims that he developed 
bilateral hearing loss and tinnitus as a result of acoustic 
trauma while on active duty in the U.S. Army from September 
1951 to December 1953.  Tinnitus is "a noise in the ear, such 
as ringing, buzzing, roaring, or clicking."  Dorland's 
Illustrated Medical Dictionary 1714 (28th ed. 1994).  For the 
reasons and bases set forth below, however, the Board finds 
that the preponderance of the evidence is against his claims, 
so they must be denied.



The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, such as organic disease of the 
nervous system, including sensorineural hearing loss, may be 
presumed to have been incurred in service if manifested to a 
compensable degree (at least 10-percent disabling) within one 
year of separation from service.  This presumption, however, 
is rebuttable by probative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2007); 67 Fed. Reg. 67792-67793 (Nov. 
7, 2002).

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (HZ) is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.



The Veteran is alleging he developed bilateral hearing loss 
and tinnitus as a result of "extreme levels of acoustic 
trama [sic] as well as being exposed to prolonged levels of 
higher that [sic] normal noise levels."  His DD Form 214 
confirms he was assigned to an infantry unit.  The Board will 
therefore presume he was most likely exposed to acoustic 
trauma during his service in that capacity.  See again 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  But even so, 
none of his STRs makes any reference to hearing loss or 
tinnitus - either by complaint or objective clinical finding 
(diagnosis, etc.).  Of particular relevance, his military 
discharge examination in December 1953 noted that both 
whispered-voice and spoken-voice testing were 15/15, 
bilaterally, so completely normal hearing.  Thus, in the 
absence of any hearing problems in service or tinnitus 
(ringing in his ears), his STRs provide highly probative 
evidence against his claims.  See Struck v. Brown, 9 Vet. 
App. 145 (1996).

Even though, as here, disabling hearing loss may not have 
been demonstrated during service - including at time of 
separation, a Veteran may nevertheless establish his 
entitlement to service connection for a current hearing loss 
disability by submitting evidence that his current disability 
is related to his military service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  The threshold for normal hearing is from 
zero to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. (citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 
110-11 (1988)).  See, too, Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  But, as mentioned, the Veteran must have 
sufficient hearing loss - above and beyond this, to satisfy 
the threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered an actual disability by VA standards, irrespective 
of the supplemental question of whether this hearing loss 
disability is attributable to his military service.

Here, though, although there is no disputing the Veteran has 
sufficient hearing loss according to the threshold minimum 
requirements of § 3.385 to be considered an actual disability 
by VA standards, the most probative evidence indicates his 
bilateral hearing loss and tinnitus are unrelated to acoustic 
trauma coincident with his military service.

The first documented evidence of hearing loss and tinnitus, 
post service, is in a December 2006 treatment record from 
T.G., M.D.  Audiometric testing at that time confirmed a 
hearing loss disability in the Veteran's right ear - since 
three of the pertinent auditory thresholds showed a 30-
decibel loss - but no hearing loss disability in his left 
ear.  However, a hearing loss disability in both ears was 
subsequently confirmed in the July 2007 VA audiological 
evaluation report, which notes a 40-decibel loss at the 4,000 
Hz level, bilaterally.  This finding, alone, verifies a 
current bilateral hearing loss disability according to VA 
standards.  See 38 C.F.R. § 3.385.

Since the Veteran has proven the essential element of a 
current disability involving hearing loss and tinnitus, 
resolution of this appeal turns on whether noise exposure 
during his military service, i.e., acoustic trauma, caused or 
at least contributed to these current conditions.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
And, unfortunately, it is in this critical respect that 
the most probative evidence on file is against the claims.

First, the Board notes that the 53-year (i.e., more than five 
decades) lapse between the Veteran's discharge from the 
military in 1953 and the first documented evidence of hearing 
loss and tinnitus in 2006 provides highly probative evidence 
against his claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability).

There also are conflicting opinions on the determinative 
issue of whether the Veteran's bilateral sensorineural 
hearing loss and tinnitus are attributable to his military 
service, but, as will be explained, the opinion against his 
claims is more persuasive than the opinion supporting his 
claims.

Supporting the Veteran's claims is an opinion by Dr. T.G who, 
in a December 2006 letter, indicated the Veteran has tinnitus 
secondary to mild high frequency sensorineural (SN) hearing 
loss.  And as for the cause of these conditions, Dr. T.G. 
indicated he suspected they are related to a history of noise 
exposure in the military, i.e., artillery fire.

The problem with this opinion, however, is that Dr. T.G. 
provided no supporting rationale and, though mentioning the 
Veteran had told him he had no other significant noise 
exposure (other than while in the military), failed to also 
mention or otherwise account for significant facts that 
clearly contradict this nexus opinion or, at the very least, 
compromise its overall value.  This includes the fact that 
the Veteran's STRs make no reference to any hearing problems 
or tinnitus at any time while in service, again, either in 
the way of relevant subjective complaints or objective 
clinical findings such as pertinent diagnoses.  Indeed, to 
the contrary, his STRs indicate he had normal hearing at all 
times while in service, including when examined in 
anticipation of his discharge.  Moreover, although he told 
Dr. T.G. that he had had several years of gradual onset of 
tinnitus, he did not specify just how many years in terms of 
whether this problem dated back to a time more 
contemporaneous to when he was on active duty in the 
military.  And in any event the fact remains that both his 
tinnitus and hearing loss were first reported over 50 years 
after his military service ended, so quite a long time after 
the fact.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
clarified that the Board may not disregard a medical opinion 
solely on the rationale that it was based on a history given 
by the Veteran.  Rather, as the Court explained further in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.



In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of private medical opinions 
and the value of reviewing the claims folder.  The Court 
holds that claims file review, as it pertains to obtaining an 
overview of the claimant's medical history, is not a 
requirement for private medical opinions.  The Court added, 
"[i]t is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

Here, the Board is not rejecting Dr. T.G.'s opinion solely on 
the basis of his apparent failure to review the Veteran's 
claims file, although it is still worth mentioning that Dr. 
T.G. likely did not independently review the claims file 
inasmuch as he all but acknowledged he had relied on the 
Veteran's self-reported history as forming the basis of the 
opinion.  This is evident, as an example, from the fact the 
Dr. T.G. indicated "[h]e relates", referring to the Veteran 
attributing his tinnitus and hearing loss back to artillery 
fire in the military since he had no other significant noise 
exposure.  Dr. T.G. nonetheless reaffirmed this history, that 
is, further enhanced it, by later agreeing in his medical 
decision making impression that he, too, suspected the 
Veteran's tinnitus and sensorineural hearing loss were indeed 
related to the history of noise exposure in the military the 
Veteran had related.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).



But, again, even accepting that the Veteran had the type 
noise exposure in service that he is alleging - meaning his 
relating of this history to Dr. T.G. is credible, does not 
also mean the Veteran necessarily had experienced tinnitus 
and hearing loss during the many years, again decades, since 
service that also formed a critical basis of Dr. T.G.'s 
opinion (i.e., continuity of symptomatology).  
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  So in this other respect, the Veteran's 
intimation of this is not credible because, by all other 
accounts, he did not first complain about his tinnitus and 
hearing loss until 2006, so long after the fact.

Although the Board may not ignore the opinions of treating 
physicians, the Board is free to discount the probative value 
of these physician's statements so long as the Board provides 
adequate reasons and bases for doing this.  Sanden v. 
Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  Consider also that 
there is no "treating physician rule" requiring the Board to 
give additional evidentiary weight to the opinion of a 
physician who treats the Veteran.  White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 
499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); 
D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

It thus appears that Dr. T.G. did not apply valid medical 
analysis to all of the significant facts of this case, just 
some, in relating the Veteran's hearing loss and tinnitus to 
military noise exposure.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  Consequently, Dr. T.G.'s opinion is of 
limited probative value.

In contrast, the VA audiologist who evaluated the Veteran in 
July 2007 based her opinion on valid medical analysis of all 
of the significant facts of this case, not just some, before 
concluding the Veteran's hearing loss and tinnitus are 
unrelated to his military service.  Unlike what Dr. T.G. 
effectively had presumed in regards to the Veteran's 
significant medical and other history dating back many years, 
the VA audiologist pointed out that the Veteran reported that 
both his hearing loss and tinnitus had begun only about ten 
year earlier, so in 1997 or thereabouts, which was still over 
40 years after his separation from active duty in 1953.  
And in further discussing the medical rationale of her 
opinion, the VA audiologist also explained that the Veteran 
exhibited only a mild high frequency loss, gently sloping in 
nature and therefore not particularly typical of noise-
induced hearing loss.  This is probatively significant in 
that Dr. T.G. also described the Veteran's hearing loss as 
"mild" and in the higher frequencies, so consistent with 
the VA audiologist's conclusion concerning this, though 
ultimately differing on whether this is an indication of 
noise-induced hearing loss.  The VA audiologist therefore 
determined it less likely than not (less than a 50 percent 
probability) that the Veteran's hearing loss and tinnitus 
were caused by military noise exposure.

The Board places greater probative value on the VA 
audiologist's opinion, in comparison to Dr. T.G.'s, as the VA 
audiologist's opinion was based on valid medical analysis to 
the significant facts of this case, all of them, and is 
consistent with the evidence of record - namely, the fact 
that hearing loss and tinnitus were not present until many 
years after the Veteran's discharge from service and is 
inconsistent with noise-induced hearing loss, which Dr. T.G. 
completely failed to mention.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . ."); Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the Veteran's position).



The medical and other evidence of record, as a whole, shows 
the Veteran's bilateral hearing loss and tinnitus were first 
diagnosed many years after service and are unrelated to 
military noise exposure.  In addition to the medical 
evidence, the Board has also considered the Veteran's lay 
statements, including especially his assertion in his claim 
application (VA Form 21-526) that his bilateral hearing loss 
and tinnitus had begun many years earlier, in February 1952.  
Unfortunately, however, his assertions concerning the date of 
onset of these conditions are not credible given the fact 
that there was no mention whatsoever of these conditions 
at any time during his service or for so long after his 
discharge.

The Veteran is competent, even as a layman, to attest to 
factual matters of which he has first-hand knowledge, e.g., 
experiencing hearing problems and ringing in his ears since 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in an of itself.  But he Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the medical 
evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.



That being said, the Board reiterates the Veteran is 
competent to report that he has had difficulty hearing and 
tinnitus since service.  But is he not competent to report 
that he had a certain level of hearing impairment - one that 
meets the standards of a hearing loss disability under 38 
C.F.R. § 3.385 - as there is no indication that he has any 
expertise in this regard.  Nor is he competent to provide an 
etiological nexus opinion between any current hearing 
impairment and tinnitus and his service, as such assessments 
are not simple in nature.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
494-95 (1991) (laypersons are not competent to render medical 
opinions).  Thus, his opinions in this specific regard are 
not competent or sufficient.  See Jandreau, supra.  

In any event, even if competent to comment on a matter, the 
Board must still assess the probative value of the Veteran's 
lay statements in terms of whether they also are credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994). (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
See also Barr v. Nicholson, 21 Vet App 303 (2007).  In other 
words, even if the Board were to consider the lay statements 
concerning the presence of hearing loss and tinnitus since 
service, the probative value of these statements must still 
be considered in light of the medical and other probative 
evidence of record.

In making this credibility determination, however, the Board 
affords the lay statements significantly less probative value 
than the STRs and the July 2007 VA examination report, which 
clearly show that a hearing loss disability and complaints of 
tinnitus were not documented until many years after service 
and are unrelated to service.  In sum, the STRs, the absence 
of a hearing loss disability or complaints of tinnitus until 
many years after service, and the negative opinion provided 
by the VA audiologist in July 2007 all have significantly 
greater probative value than the Veteran's lay statements and 
Dr. T.G.'s opinion predicated on those statements.  


The Board also emphasizes that the Veteran offered 
contradictory information at his July 2007 VA audiological 
evaluation, when he reported only a 10-year history of 
hearing loss and tinnitus, thereby identifying the date of 
onset of these conditions to have been in 1997, as opposed to 
1952 that he had indicated in his initial claim application.  
In determining the weight to be assigned to evidence, 
credibility can be affected and even impeached by 
inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), 
aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See also 
Macarubbo v. Gober, 10 Vet. App. 388 (1997).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for bilateral shearing 
loss and tinnitus.  And as the preponderance of the evidence 
is against his claims, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. 53-56.  Accordingly, the appeal 
is denied.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 


 Department of Veterans Affairs


